Ludeling, C. J.
Tbe defendant was indicted for the murder of Alex. Wright on the twenty-fourth d^y of March, 1869; he was tried and convicted of murder without capital puuishment, aud he has appealed to this Court.
*9The first bill of exceptions is, that persons who were exempted from jury duty, were drawn as jurors on the venire and that this fact vitiates the whole panel.
'The law requires that the jury shall be drawn from the list of registered voters. Acts of 18G8/ No. 110, p. 142.
This seems to have been done. If from this list of registered voters the names of persons, who are exempt, were drawn, that fact could not affect the legality of the drawing — -nay, the exempted persons might have served as competent jurors, if they had chosen to waive their exemption.
The second bill of exceptions was to the refusal of the judge to incorporate in his charge certain extracts from the cases of the State v. Chandler, 5 An. 490, and Camonche v. Baris, 6 An. 97.
The judge states that he informed the jury that he had already given to them the substance of the extracts referred to as law. We think that was sufficient.
It is therefore ordered that the judgment be affirmed with costs of appeal.